*981ON REHEARING
PER CURIAM:
We granted a rehearing on briefs previously filed, to reconsider that portion of our original decree, 398 So.2d 590, which amended the judgment appealed by reducing each award by one-half.
We were in error. The settlement agreement was with defendant Southwestern Insurance Company in its capacity as the uninsured motorist carrier of the deceased tort victim, Howard Leo Sibley, Sr. The insurer is thus not a joint tortfeasor and the compromise settlement between plaintiffs and Southwestern, with reservation of right against the others cast in judgment, does not prejudice the right of the co-tortfeasor, State of Louisiana, to seek contribution against its co-tortfeasors Randy L. Menard and Wills Trucking Company, Inc.
Therefore, the judgment of the trial judge is affirmed.
AFFIRMED.